DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims  1-10, 19, 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-10,18,19 of prior U.S. Patent No. 11,101,887. This is a statutory double patenting rejection.




The following table illustrates the conflicting claim pairs: 
Present Application
1
2
3
4
5
6
7
8
9
10
19
20
US Pat 11,101,887
1
2
3
4
5
6
7
8
9
10
18
19


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 11,101,887.  
Claim 1 of Present Application
Claim 1 of US Pat 11,101,887
1. A test instrument comprising:
1. A test instrument comprising:
a first input member to receive a user input;
a first input member to receive a user input;
a fiber optic interface configured to receive a fiber optic cable, the fiber optic interface to obtain, via the fiber optic cable, an optical signal from a test server and convert the optical signal into an electrical signal;
a fiber optic interface configured to receive a fiber optic cable, the fiber optic interface to obtain, via the fiber optic cable, an optical signal from a test server and convert the optical signal into an electrical signal;
an Ethernet interface to send and receive electrical signals via an electrical cable to which the test instrument is removably coupled;
an Ethernet interface to send and receive electrical signals via an electrical cable to which the test instrument is removably coupled;
a WiFi interface to send and receive wireless signals via a WiFi signal;
a WiFi interface to send and receive wireless signals via a WiFi signal; 
a data storage to store a workflow profile, the workflow profile specifying a plurality of tests to be executed by the test instrument, the plurality of tests including at least a speed test to be executed;
a data storage to store a workflow profile, the workflow profile specifying a plurality of tests to be executed by the test instrument, the plurality of tests including at least a speed test to be executed; 
and a controller coupled to the first input member and the fiber optic interface,
and a controller coupled to the first input member and the fiber optic interface, 
wherein the controller is to:
wherein the controller is to:
determine that the first input member has been actuated;
determine that the first input member has been actuated; 
identify a workflow profile based on the actuation of the first input member;
identify a workflow profile based on the actuation of the first input member; 
access the workflow profile from the data storage;
access the workflow profile from the data storage;
determine that the speed test is to be executed based on the workflow profile;
determine that the speed test is to be executed based on the workflow profile;
execute the speed test over the fiber optic interface to generate a first speed test result, execute the speed test over the Ethernet interface to generate a second speed test result, and execute the speed test over the WiFi interface to generate a third speed test result to segment service performance issues to the fiber optic cable, the electrical cable, or the WiFi signal;
execute the speed test over the fiber optic interface to generate a first speed test result, execute the speed test over the Ethernet interface to generate a second speed test result, and execute the speed test over the WiFi interface to generate a third speed test result to segment service performance issues to the fiber optic cable, the electrical cable, or the WiFi signal;
and transmit the first speed test result, the second speed test result, and the third speed test result to a remote device.
and transmit the first speed test result, the second speed test result, and the third speed test result to a remote device.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 11,101,887.  
The following table illustrates a mapping of the limitations of claim 19 of the present application when compared against the limitations of claim 18 of US Pat 11,101,887.  
Claim 19 of Present Application
Claim 18 of US Pat 11,101,887
19. A method, comprising:
18. A method, comprising:
determining, by a controller of an apparatus, that a fiber optic interface of the apparatus has been coupled to a fiber optic cable;
determining, by a controller of an apparatus, that a fiber optic interface of the apparatus has been coupled to a fiber optic cable;
generating, by the controller, responsive to the determination, an indication that a service performance test via the fiber optic interface is available for execution;
generating, by the controller, responsive to the determination, an indication that a service performance test via the fiber optic interface is available for execution;
executing, by the controller, the service performance test via the fiber optic interface;
executing, by the controller, the service performance test via the fiber optic interface;
generating, by the controller, a first test result of the service performance test executed via the fiber optic interface;
generating, by the controller, a first test result of the service performance test executed via the fiber optic interface; 
determining, by the controller, that an Ethernet interface of the apparatus has been coupled to an electrical cable;
determining, by the controller, that an Ethernet interface of the apparatus has been coupled to an electrical cable; 
generating, by the controller, responsive to the determination, a second indication that the service performance test via the Ethernet interface is available for execution; 
generating, by the controller, responsive to the determination, a second indication that the service performance test via the Ethernet interface is available for execution; 
executing, by the controller, the service performance test via the Ethernet interface;
executing, by the controller, the service performance test via the Ethernet interface;
generating, by the controller, a second test result of the service performance test executed via the Ethernet interface; 
generating, by the controller, a second test result of the service performance test executed via the Ethernet interface;
and providing, by the controller, the first test result and the second test result.
and providing, by the controller, the first test result and the second test result.


	As the table above illustrates, all the limitations of claim 19 of the present application are taught by claim 18 of US Pat 11,101,887.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-16,11,17 of U.S. Patent No. 11,101,887.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-18 of the present application are an obvious subset of the limitations presented in claims 11-16,11,17 of US Pat No. 11,101,887.
	The following table illustrates the conflicting claim pairs: 
Present Application
11
12
13
14
15
16
17
18
US Pat 11,101,887
11
12
13
14
15
16
11
17


	The following table illustrates a mapping of the limitations of claim 11 of the present application when compared against the limitations of claim 11 of US Pat 11,101,887.  The differences have been bolded for purposes of clarity.
Claim 11 of Present Application
Claim 11 of US Pat 11,101,887
11. An apparatus, comprising:
11. An apparatus, comprising:
a data storage; 
a data storage;
a plurality of input members; 
a plurality of input members;
and a controller to: 
and a controller to:
receive a plurality of workflow profiles, each workflow profile of the plurality of workflow profiles comprising a plurality of parameters for executing a respective service performance test;
receive a plurality of workflow profiles, each workflow profile of the plurality of workflow profiles comprising a plurality of parameters for executing a respective service performance test,

wherein the plurality of parameters include one or more of a virtual logical area network setting, a ping test indicator that indicates a ping test is to be performed, a speed test indicator that indicates a speed test is to be performed, or a threshold value for determining whether the respective service performance test to be performed passes or fails;
store the plurality of workflow profiles in the data storage;
store the plurality of workflow profiles in the data storage; 
determine that an input member of the plurality of input members was actuated;
determine that an input member of the plurality of input members was actuated; 
identify a workflow profile based on the actuated input member;
identify a workflow profile based on the actuated input member; 
obtain the plurality of workflow parameters of the workflow profile from the data storage; 
obtain the plurality of workflow parameters of the workflow profile from the data storage; 
and execute a service performance test based on the plurality of workflow parameters.
and execute a service performance test based on the plurality of workflow parameters.


	As the table above illustrates, all the limitations of claim 11 of the present application are taught by claim 11 of US Pat 11,101,887.  
Thus, claim 11 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 11 of US Pat 11,101,887, as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasija et al.(US 2020/0104230).
Considering Claim 11 Hasija discloses an apparatus, comprising: a data storage(See Paragraph 50, fig. 2 i.e. a data storage(205)); a plurality of input members(See Paragraph 52, fig. 1b i.e. a plurality of input members which are interfaces(208A,208B,208C)); and a controller(See Paragraph 49, fig. 1b i.e. a controller which is profiling agents(203)) to: receive a plurality of workflow profiles, each workflow profile of the plurality of workflow profiles comprising a plurality of parameters for executing a respective service performance test(See Paragraph 58, fig. 3 i.e. a workflow/job summary creator(311) of the controller(203) to receive a plurality of workflow profiles from workflow/profiler(309) and cluster profiler(310), each workflow profile of the plurality of workflow profiles comprising a plurality of parameters for executing a respective service performance test); store the plurality of workflow profiles in the data storage(See Paragraph 50, fig. 3 i.e. store the plurality of workflow profiles in the data storage(205)); determine that an input member of the plurality of input members was actuated(See Paragraph 52, fig. 2 i.e. determine that an input member(208A,208B,208C) of the plurality of input members was actuated (operable or accessible));  1095.0171 US1PATENT 46identify a workflow profile based on the actuated input member(See Paragraph 52,91, fig. 2 i.e. profiling agent(203) for identify a workflow profile based on the actuated or accessible input member(208A,208B,208C)); obtain the plurality of workflow parameters of the workflow profile from the data storage(See Paragraph 91,102, fig. 2,10b i.e. obtain the plurality of workflow parameters of the workflow profile from the data storage(205)(1010 of fig. 10b)); and execute a service performance test based on the plurality of workflow parameters(See Paragraph 5,91,101, fig. 2,3,10b i.e. execute a service performance test(test debug run) based on the plurality of workflow parameters from the workflow/job profiler(309 of fig. 3)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637